Employment Agreement between Flagstone Reassurance Suisse SA Rue du College 1, CH-1920 Martigny (the “Company”) and Patrick Boisvert (the “Employee”) 1.FUNCTION AND FIELD OF ACTIVITY The Employee is employed as Chief Financial Officer for the Company. The description of the Employee’s field of activity as well as his duties and responsibilities, is an integral part of this Agreement (ANNEX 1). The Company has the right to assign other duties and responsibilities to the Employee which are in accordance with the Employee’s education and knowledge. 2. RELEVANCE OF ARTICLES OF INCORPORATION AND REGULATIONS The Company’s articles of incorporation and regulations, to be issued by the board and as amended from time to time, are an integral part of this Agreement. These articles are to be provided to the Employee. 3. REPORTING The Employee shall regularly report to the CEO of the Company (or as otherwise assigned). The Employee will also work closely with the Group CFO. Annex 1 contains a detailed description of the Employee’s obligations. 4. CONFLICT OF INTERESTS The Employee shall not engage in any activities which might lead to a conflict of interests with respect to his position with the Company. In particular, the Employee shall refrain from operating, working for, or participating in any business which competes with the Company. The Employee shall not engage in any other business activities without a written board resolution. In case of non-remunerated activities a written board resolution shall only be required in case such activities could affect the Company’s interests or the Employee’s performance. The participation as a shareholder in the share capital of another company which is not in competition with the Company is authorized if no entrepreneurial influence is exercised. The Employee is obliged to inform the board of transactions in the shares of other insurers/reinsurers. 5. TERM AND STARTING DATE This Employment Agreement is concluded for an indefinite term of two years commencing June 1, 2008. This
